NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        OCT 23 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

COLLEEN MARIE COURTNEY,                         No. 19-15995

                Plaintiff-Appellant,            D.C. No. 1:18-cv-01244-LJO-SAB

 v.
                                                MEMORANDUM*
ANDREW M. SAUL, Commissioner of
Social Security,

                Defendant-Appellee.

                   Appeal from the United States District Court
                       for the Eastern District of California
                   Lawrence J. O’Neill, District Judge, Presiding

                           Submitted October 23, 2020**

Before: D.W. NELSON, LEAVY, and SILVERMAN, Circuit Judges.

      Colleen Marie Courtney appeals pro se from the district court’s judgment

dismissing her action alleging that the Social Security Administration (“SSA”)

improperly adjusted her Supplemental Security Income (“SSI”) benefits to recoup

alleged overpayments. We have jurisdiction under 28 U.S.C. § 1291. We review


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
de novo the district court’s dismissal for lack of subject matter jurisdiction. Dexter

v. Colvin, 731 F.3d 977, 980 (9th Cir. 2013). We vacate and remand.

      The district court dismissed Courtney’s action for lack of subject matter

jurisdiction because it concluded that Courtney failed to exhaust administrative

remedies. However, the district court treated Courtney’s action as a challenge to

the denial of SSI benefits rather than one alleging unauthorized recovery of

overpayments. Under 42 U.S.C. § 404, the SSA is prohibited from recovering

overpayments made to a beneficiary until the SSA makes a pre-recoupment

decision on the beneficiary’s written reconsideration request and after an oral

hearing on a request to waive recoupment. See Califano v. Yamasaki, 442 U.S.

682, 693-94 (1979). Moreover, if the SSA recovers an overpayment without

rendering a decision on a claimant’s preliminary request to waive recoupment, the

jurisdictional requirements of 42 U.S.C. § 405(g) are met and an action in federal

court can proceed. See id. at 706. The district court did not consider whether it

could exercise subject matter jurisdiction on the basis that the SSA recovered

overpayments without rendering a decision on Courtney’s pre-recoupment requests

for reconsideration and for a hearing, and the record is not sufficiently developed

on these matters. Accordingly, we vacate the judgment and remand for the district

court to consider in the first instance whether to exercise subject matter jurisdiction

over Courtney’s claim for unauthorized recovery of overpayments.



                                           2                                    19-15995
        In light of our disposition, the district court should reconsider its denial of

Courtney’s requests for discovery into the SSA’s records of her correspondence

with the agency.

        Courtney’s requests for clarification of this court’s prior orders are denied as

moot.

        The parties shall bear their own costs on appeal.

        VACATED and REMANDED.




                                             3                                     19-15995